Hill, Presiding Justice,
concurring.
I agree with the majority opinion and am unable to agree with the otherwise persuasive dissent because the employer failed to protect itself with covenants against competition, which it could have done. If we were to prohibit customer solicitation as a “business opportunity” without any covenant against competition, there would be no specified time limit on customer solicitation by former officers and directors and they would be barred for an indefinite period of time from competing against their former employers. In my view, Code § 22-714 (a) (1) (C) was not enacted to give corporate employers a covenant against customer solicitation (for an indefinite time) which the employers could obtain by contract (for a definite time).